Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.  REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.

Specific deficiencies and the required response to this Office Action are as follows:

Specific deficiency – Nucleotide and/or amino acid sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d).  The prior office action indicated that sequences MLAVFLPIV and NLTHYVLYPV  on page 23 are not identified by sequence identifier.  The response filed 2/8/22 does not provides these sequence identifiers. In addition, the brief description of the drawings for Figure 5 does not provide the sequence identifiers for the two amino acid linkers depicted in Figure 5, nor for the His(6x) peptide in the brief description of the drawings for Figure 5, nor for the SIINFEKL peptide in the brief description of the drawings for Figure 8.  The brief description of the drawings or the drawing itself must indicate the respective sequence identifiers for these linker sequences.

Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.

2.  Applicant’s amendment filed 4/13/20 and Applicant’s amendment and response filed 2/8/22 are acknowledged and have been entered.

3.  Applicant's election with traverse of Group II and species of  composition comprising a peptide antigen (SEQ ID NO: 2, MLAVFLPIV from STEAP1) -alpha 3 domain that is SEQ ID NO: 11 (HLA-G alpha 3 domain) in Applicant’s amendment and response filed 2/8/22 is acknowledged. 

Applicant’s traversal is of record on pages 10-11 of said amendment and response.

However, the claims lacked unity of invention because the technical feature is not a special technical feature as is enunciated at item #3 in the office action mailed 10/15/21.  In addition, as is enunciated at item #4 of the said office action, the species have different components and/or sequences.  Contrary to Applicant’s assertion that there are only two components for the alpha 3 domain and the peptide antigen, the genus of MHC class Ib molecules has more than one species (HLA-G, E, F and non-human homologs), while the polypeptide may be any in the universe of polypeptides that can be presented by a MHC class Ib molecule or the polypeptide recited in claim 1 part (a).  

The requirement is still deemed proper and is therefore made FINAL.

Claims 40, 74, 75 and 80 read upon the elected species, as the peptide comprised in Applicant’s elected species is a peptide from a tumor associated antigen protein STEAP1 (see evidentiary reference Moreaux et al (Biochem. Biophys. Res. Comm. 2012, 429: 148-155) that is cited below in this office action.

However, upon consideration of the prior art, examination is being extended to the species recited in instant claims 42 and 44 as well as to other MHC class Ib molecules.   

Accordingly, claims 1-3, 10, 13, 15, 17, 22-24, 31 and 34  (non-elected species of Group I) and claims 45 and 47 (non-elected Group III) are withdrawn from further consideration by the Examiner, 37 CFR 1.142(b), as being drawn to non-elected inventions.

Claims 40, 42, 44, 74, 75 and 80 are presently being examined. 

4.  The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

5.  The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.  Claims 40, 42, 44, 74, 75 and 80 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.

An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was "ready for patenting" such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406; Amgen, Inc. v. Chugai Pharm., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by "whatever characteristics sufficiently distinguish it"). "Compliance with the written description requirement is essentially a fact-based inquiry that will ‘necessarily vary depending on the nature of the invention claimed.’" Enzo Biochem, 323 F.3d at 963, 63 USPQ2d at 1612.  An invention described solely in terms of a method of making and/or its function may lack written descriptive support where there is no described or art-recognized correlation between the disclosed function and the structure(s) responsible for the function. See MPEP 2163 I.A.

An applicant may also show that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics which provide evidence that applicant was in possession of the claimed invention, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics. Enzo Biochem, 323 F.3d at 964, 63 USPQ2d at 1613 (quoting the Written Description Guidelines, 66 Fed. Reg. at 1106, n. 49, stating that "if the art has established a strong correlation between structure and function, one skilled in the art would be able to predict with a reasonable degree of confidence the structure of the claimed invention from a recitation of its function".). "Thus, the written description requirement may be satisfied through disclosure of function and minimal structure when there is a well-established correlation between structure and function." See MPEP 2163 II.3.

Applicant has broadly claimed:

     (1) (for instant base claim 40 and its dependent claims 42, 44, 74 and 75) a method for [inducing] peptide antigen-specific immunological tolerance in a subject comprising administering the pharmaceutical composition of claim 1, wherein the immunological tolerance is specific to the peptide antigen that is comprised by the pharmaceutical composition, wherein, 
       	the pharmaceutical composition comprises a human MHC class Ib molecule or a polypeptide capable of presenting peptide antigens to T cells, wherein the polypeptide comprises an alpha 3 domain or a derivative thereof of a human MHC class Ib molecule, the latter being capable of binding to ILT2 or ILT4, and a peptide antigen that is presented by said MHC class Ib molecule or polypeptide (instant base claim 40), 
wherein the method is for the suppression of an immune autoimmune disease (including those recited in claim 44), suppression of an allergy, suppression of an immune reaction towards a biotherapeutic drug, for suppression of an immune reaction towards an embryonic antigen, or for the suppression of an immune reaction towards transplanted cells, tissues or organs (dependent claim 42), and including wherein in dependent claims 74 and 75, the method further comprises a peptide drug, fragment thereof, or derivative of the fragment thereof, or a protein drug, fragment thereof, or derivative of the fragment thereof treatment, respectively; or 

     (2) (for instant base claim 80) a method for peptide antigen-specific immunomodulation in a subject, the method comprising administering the recombinant polypeptide of claim 22, the immunomodulation being specific to the peptide antigen that is comprised by the recombinant polypeptide,  wherein the recombinant polypeptide comprises the components recited in claim 22, i.e., N-to-C-terminal order:  [a generic] peptide antigen - alpha 3 domain of an MHC Ib molecule or derivative thereof that binds to ILT2 or ILT4 - first linker or multimers thereof - human 2m or sequence at least 90% identical to the amino acid sequence of human 2m represented by SEQ ID NO: 6 - a second linker sequence -  alpha 1 domain of an MHC molecule - alpha 2 domain of an MHC molecule-a protease cleavage site - an affinity tag.

As such, the method administers an ingredient, a pharmaceutical composition, wherein the MHC class Ib or other MHC alpha 1 and alpha 2 domains (in the instance wherein only the alpha 3 domain is from a human MHC class Ib molecule as in claim 80 or in claim 40 in part as it pertains to the polypeptide capable of presenting peptide antigens to T cells) must complex with a peptide antigen that has the functional properties of binding in the binding groove formed by the alpha 1 and alpha 2 domains of the MHC class Ib or other MHC molecule and when so bound, must possess the functional ability to bind to a cognate T cell receptor (TCR) on a T cell and stimulate it (it must also be a functional T cell epitope in order to potentially induce peptide antigen tolerance or immunomodulation). 

The specification does not disclose a representative number of species of such MHC class Ib-or-other-MHC/peptide epitope pairs in the claimed composition, nor sufficient relevant identifying characteristics in the form of structure or functional characteristics coupled with a known or disclosed correlation between structure and function.

The specification discloses that non-classical MHC Ib molecules are HLA-E, HLA-F and HLA-G [in humans], that they comprise 2m and present a peptide that is bound in a peptide binding cleft (or groove) comprising the alpha 1 and alpha 2 domains (page 1 at the 1st para).  

The specification further discloses that peptides in accordance with the invention can be naturally occurring peptides or non-naturally occurring peptides, or can contain non-naturally occurring amino acid residues such as modified amino acids, or can be peptidomimetics (para spanning pages 19-20).  

The specification discloses that binding of peptide antigens to MHC class Ib molecules or to polypeptides capable of peptide antigen binding in accordance with the invention can be assessed by methods known in the art, for example by use of the SYFPEITHI predictive algorithm (para spanning pages 18-19) or other predictive algorithms (page 19, 4th para) or by experimental methods (page 19, 4th para).  However, experimentation is not a rationale for establishing adequate written description.  One of skill in the art would have to engage in a method of discovery to determine peptides that can bind in the binding grooves of the MHC Ib molecules (or other MHC molecules) and also to determine if when bound, they can bind to and engage a TCR on a T cell.  (Even if this were not so, there is no evidence of record that algorithms exist for predicting peptide binding to HLA-F, nor that algorithms for predicting non-canonical HLA-G or HLA-E binding peptides).  In addition, as the MHC alpha 1 and alpha 2 domains of the administered recombinant polypeptide in claim 80 and in claim 40 (in part as it pertains to the polypeptide capable of presenting peptide antigens to T cells) has no recitation that these said domains are Ib domains, said domains can potentially be from any MHC molecule (class I or class II and from any species that possess them).  Evidentiary reference HLA Nomenclature teaches that there are over 12,500 different human MHC molecules (HLA molecules) alone.  

There is no structure/function relationship for the primary amino acid sequence and the ability to bind to a particular MHC molecule, or when so bound to also bind to a TCR and stimulate a T cell (intrinsic considerations in vivo such as T cell repertoire, T cell precursor frequency, condition of the subject, variation between subjects influence this).
The art recognizes that binding algorithms are predictions that must be experimentally verified.

There is no evidence for a representative number of species of such peptide/MHC ingredients.  In addition, there is no evidence of record for a representative number of species of a  polypeptide “derivative of an a3 domain of a human MHC class Ib molecule” that possesses the functional property of binding to ILT2 or ILT4, nor a structure/function relationship therefore.

Therefore, it appears that the instant specification does not adequately disclose the breadth of the pharmaceutical composition recited in the instant claims.  In light of this, a skilled artisan would reasonably conclude that Applicant was not in possession of the genus of all such compositions and hence not in possession of the method of administering them to induce peptide antigen specific immunological tolerance or peptide antigen specific immunomodulation at the time the instant application was filed.    

7.  Claims 40, 42, 44, 74, 75 and 80 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

The specification does not disclose how to use the instant invention:
     (1) (for instant base claim 40 and its dependent claims 42, 44, 74 and 75) a method for [inducing] peptide antigen-specific immunological tolerance in a subject comprising administering the pharmaceutical composition of claim 1, wherein the immunological tolerance is specific to the peptide antigen that is comprised by the pharmaceutical composition, wherein, the pharmaceutical composition comprises a human MHC class Ib molecule or a polypeptide capable of presenting peptide antigens to T cells, wherein the polypeptide comprises an alpha 3 domain or a derivative thereof of a human MHC class Ib molecule,  the latter being capable of binding to ILT2 or ILT4 (and wherein it does not necessarily comprise alpha 1-alpha 2 domains from a class Ib molecule), and a peptide antigen that is presented by said MHC class Ib molecule or polypeptide (instant base claim 40), wherein the method is for the suppression of an immune autoimmune disease (including those recited in claim 44), suppression of an allergy, suppression of an immune reaction towards a biotherapeutic drug, for suppression of an immune reaction towards an embryonic antigen, or for the suppression of an immune reaction towards transplanted cells, tissues or organs (dependent claim 42), and including wherein in dependent claims 74 and 75, the method further comprises a peptide drug or fragment derivative thereof or a protein drug or fragment derivative thereof treatment, respectively, or 

     (2) a method for peptide antigen-specific immunomodulation (immunomodulation encompassing change in reaction to a peptide antigen) in a subject, the method comprising administering the recombinant polypeptide of claim 22, the immunomodulation being specific to the peptide antigen that is comprised by the recombinant polypeptide, wherein the recombinant polypeptide comprises the components recited in claim 22, i.e., N-to-C-terminal order:   peptide antigen - alpha 3 domain of an MHC Ib molecule or derivative thereof that binds to ILT2 or ILT4 - first linker or multimers thereof - human 2m or sequence at least 90% identical to the amino acid sequence of human 2m represented by SEQ ID NO: 6 - a second linker sequence -  alpha 1 domain of an MHC molecule-alpha 2 domain of an MHC molecule-a protease cleavage site -  an affinity tag.

As such, the subject being administered the pharmaceutical composition is any subject having any condition, including those recited in the dependent claims, by administering a pharmaceutical composition comprising any peptide from the universe of peptides that can bind to any human MHC Ib or other MHC molecule. In addition, the fragment of the peptide or protein drug in dependent claims 74 or 75, respectively, or derivative of the fragment thereof must be determined.  The derivative of a human MHC Ib alpha 3 domain that is capable of binding to ILT2 or ILT4 must be determined. 

The specification has not enabled the breadth of the claimed invention because the claims encompass inducing peptide antigen specific immunological tolerance or antigen-specific immunomodulation in any subject having any condition using the generic pharmaceutical composition recited in the instant claims, wherein it is unpredictable that such administration can induce the recited outcome, and wherein undue experimentation is involved in determining the peptides that can not only bind to a MHC Ib (or other MHC or derivative of either) but are relevant to any or all conditions, can when so bound, bind to a cognate T cell and produce a pharmaceutical effect.  

The state of the art is such that it is unpredictable in the absence of appropriate evidence whether the claimed method can be used for its recited purpose over its full breadth without undue experimentation.  

The specification discloses that binding of peptide antigens to MHC class Ib molecules or to polypeptides capable of peptide antigen binding in accordance with the invention can be assessed by methods known in the art, for example by use of the SYFPEITHI predictive algorithm (para spanning pages 18-19) or other predictive algorithms (page 19, 4th para) or by experimental methods (page 19, 4th para).     

Evidentiary reference Kraemer et al (Stem Cells Int. 2015, article ID 346714:  pages 1-12) teaches that HLA-E binds a diverse set of peptides, some of which are canonical and some of which are heterogeneous non-canonical peptide ligands differing in length.  Said reference teaches a limited number of these peptides that were identified experimentally by isolating them from HLA-E/peptide complexes. In some instances, the identity of the particular peptide was key in the inability of the complexes to protect from NK mediated cell lysis (see entire reference, especially table 1, materials and  methods, and discussion sections).  This reference underscores undue experimentation in determining peptides binding to HLA-E and tested but for pharmaceutical efficacy.  

Evidentiary reference Celik et al (Immunogenetics, 2016, 68: 29-41) teaches that there are allele-specific preferences in HLA-E peptide binding preferences that impact functionality of the complex in terms of NK cell inhibition. Celik et al teach that HLA-E  complexes are ligands for an HLA-E-specific subset of CD8+ T cells and that HLA-E is also a ligand for the NKG2/CD94 receptor present on NK cells.  Celik et al teach identification of HLA-E binding peptides by isolation of the peptides from HLA-E/peptide complexes, and similar to Kraemer et al, noting their diversity.  Celik et al teach that further identification of HLA-E peptide repertoires in pathological situations is needed for the development of novel therapeutics (see entire reference, especially first two full para on page 30, abstract, last para).  This reference further underscores that udue experimentation would be needed to determine the identity of HLA-E binding peptides and to ascertain pharmaceutical efficacy. 

Evidentiary reference Dulberger et al (Immunity, 2017, 46(6): 1018-1029)  teaches that “our understanding of the underlying structural and biochemical properties that govern HLA-F function is limited” and that five of ten residues responsible for the architecture of the binding groove are altered as compared with the other members of the MHC class I family, allowing HLA-F to present noncanonical peptides.  Said reference teaches that future studies are needed to explore conditions wherein HLA-F will have access to different peptide sources that could influence its reactivity with antigen receptors and to inform future exploration of its roles in human health (see entire reference, especially discussion).  This reference underscores the nature of the invention, state of the art, unpredictability of inducing immunological tolerance or immunomodulation by use of constructs comprising HLA-F/peptides as well as undue experimentation.

The specification further discloses that peptides in accordance with the invention can be naturally occurring peptides or non-naturally occurring peptides, or can contain non-naturally occurring amino acid residues such as modified amino acids, or can be peptidomimetics (para spanning pages 19-20).  

Applicant’s elected species consists of a peptide antigen (SEQ ID NO: 2, MLAVFLPIV peptide from STEAP1) fused to the alpha 3 domain that is SEQ ID NO: 11 (HLA-G alpha 3 domain).

In contrast, the instant specification discloses at Example 4, a single chain construct comprising:   antigenic peptide (STEAP1 or ova SIINFEEKL peptide) - disulfide trap linker sequence comprising a cysteine residue - human 2m-(G4S) 4 peptide linker -human HLA-G5 (Y84C variant) (alpha 1, 2 and 3 domains) - 6xHis tag.  In Example 5, a nucleic acid sequence encoding this single chain construct was transfected into CHO cells, the supernatant collected (containing the soluble peptide/HLA-G construct, and contacted with dendritic cells (DCs), and the washed DCs were contacted with HLA-A2-restricted, antigen-specific CD8+ T cells that recognize either the STEAP1 or ova peptide, and the  T cells were assessed for survival, with the result that the antigen-specific T cells were almost completely eliminated by the DCs having the corresponding peptide-HLA-G construct.  The disclosed conclusion is:   “this indicates that also soluble MHC Ib molecules combined with specific peptides can be used to selectively eliminate effector T cells specific for the presented peptide and thus to selectively modulate immune responses to defined antigens.”

Evidentiary reference Moreaux et al (Biochem. Biophys. Res. Comm. 2012, 429: 148-155) teaches that STEAP1 (the peptide in Applicant’s elected species of pharmaceutical composition) is overexpressed in cancers, thus being a potential therapeutic target for T cell based immunotherapy (see entire reference).

Evidentiary reference Wu et al (Oncotarget, 2015, 6(35): 37385-37397, IDS reference) teaches that the expression of HLA-G on cancer cells renders them more metastatic and significantly decreases survival time, lowering anti-tumor protection through various pathways, including after interaction with its main receptor ILT2, HLA-G blocks the activation of NK and CTKS as well as their killing activities, thus conferring the tumor with protection against immune cells.  Wu et al teaches that blocking the interaction of HLA-G with ILT2 would be beneficial in cancer treatment (see entire reference, especially introduction section).  

It is therefore unpredictable that eradication of antigen-specific T cells will treat a STEAP1 positive cancer, nor any other condition.  In addition, as Applicant’s elected species does not comprise an alpha 1-alpha 2 portion, the STEAP1 peptide will not be bound as is required by the claim language.  

Likewise in Example 6, peptide-loaded MHC Ib complexes (peptide loaded JEG-3 cells) induced human antigen-specific Tregs (from PBMCs) recognizing the presented peptide.  The specification also discloses that DCs loaded with disulfide trap single chain HLA-G constructs comprising the STEAP 1 peptide can induce Tregs from PBMCs. Example 7 discloses ova peptide-H-2Kb (murine MHC class I or “Ia”) alpha 1 and 2 domains (the antigen presenting domains)-human HLA-G alpha 3 domain encoded constructs were transfected into CHO cells, the polypeptide purified from supernatants, and were used to induce murine spleen-derived Tregs specific for the ova peptide in vitro. The conclusion disclosed is “These experiments imply that peptide presentation on MHC class Ib molecules promotes the expansion of cognate Tregs.  Such Treg would preferentially be activated via their T cell receptor in tissues in which the antigen is present and should thus enable the targeted tissue-specific suppression of autoimmune reactions provided that a suitable tissue-specific antigen is available” (last para on page 29).  

There are no examples in the specification of administering such a construct in vivo in order to induce peptide antigen-specific immunological tolerance or immunomodulation.

The instant specification discloses that the invention relates to use of peptide antigens in combinations with proteins comprising one or more domains of a MHC class IB molecule for treating medical conditions in which antigen-specific immune reactions are beneficial, including cancer and infectious diseases, or harmful, including autoimmune diseases, organ/tissue rejection, immune reactions towards pharmaceutical compounds, or reproductive disorders (e.g., Field of the Invention paragraph on page 1).  

Although dimers or multimers of HLA-G are generally known to be immunosuppressive, for instance, in the treatment of graft rejection, this phenomenon does not involve antigen-specific immunosuppression or antigen-specific immunomodulation.   In addition to undue experimentation in discovering relevant peptide antigens for any condition, including those recited in instant claims 42 and 44, that bind to HLA-G or another MHC Ib molecule, it is unpredictable that administration of the recited pharmaceutical composition comprising an HLA-Ib/peptide can induce antigen-specific immunological tolerance or antigen-specific immunomodulation in a subject having any condition, particularly in view of intrinsic factors in play in vivo in different diseases, conditions, stages of a same condition or disease, and/or in different individuals.

The method recited in claim 42 in part encompasses treating a subject for the suppression of an immune reaction towards an embryonic antigen, i.e., a subject having an embryonic antigen expressing cancer or a pregnant subject.  As stated above in this rejection, the art indicates that it is advantageous to block interaction of HLA-G with its receptors, rendering unpredictability in the art of treating such cancers.  In addition, there is no evidence of record for efficacy in treating a pregnant subject by administering the recited pharmaceutical composition to induce embryonic antigen-specific tolerance or immunomodulation.  
There is insufficient guidance in the specification as to how to use the instant invention.  Undue experimentation would be required of one skilled in the art to practice the instant invention.  See In re Wands 8 USPQ2d 1400 (CAFC 1988).

8.  The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.  Claim 42 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

     Claim 42 recites the limitation “method for immunomodulation” at lines 1-2.  There is insufficient antecedent basis for this limitation in the claim, as base claim 40 recites “A method for peptide antigen-specific immunological tolerance”.

10.  Claim 40 is objected to because of the following informality:  Claim 40 recites “A method for peptide antigen-specific immunological tolerance in a subject”; however, the specification discloses the ability of human MHC class IB molecules to “induce” antigen-specific tolerance (e.g., page 4 at lines 2-3).  

Appropriate correction is required.

11.  No claim is allowed.

12.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE DIBRINO whose telephone number is (571)272-0842.  The examiner can normally be reached on M, T, Th, F.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, DANIEL KOLKER can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Marianne DiBrino/
Marianne DiBrino, Ph.D.
Patent Examiner 
Group 1640
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644